Citation Nr: 1535318	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to August 1945.  The Veteran died in October 1982.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which, denied reopening of the appellant's claim of entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.    

In an April 2014 statement, the appellant requested a Board hearing before a Veterans Law Judge.  However, in the subsequent August 2014 substantive appeal (VA Form 9), the appellant indicated that she did not want a Board hearing.  As the appellant has not submitted additional correspondence indicating a desire for a Board hearing, the Board finds the later correspondence indicative of the appellant's wishes regarding a Board hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a February 1998 rating decision, the appellant's claim of entitlement to recognition as the helpless child of the Veteran was denied.  In a February 1999 rating decision, the denial of the appellant's claim was confirmed and continued.  The appellant did not perfect an appeal to the February 1999 rating decision.  

2.  In a February 2002 rating decision, the appellant's application to reopen the claim of entitlement to recognition as the helpless child of the Veteran was denied.  The appellant did not initiate an appeal to the February 2002 rating decision.  

3.  In a January 2013 rating decision, the appellant's application to reopen the claim of entitlement to recognition as the helpless child of the Veteran was denied.  The appellant did not initiate an appeal to the January 2013 rating decision.

4.  Additional evidence received since the January 2013 rating decision on the issue of entitlement to recognition as a helpless child does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The January 2013 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying claim; and (3) is specifically required to substantiate the element or elements needed that were found insufficient in the prior final denial on the merits. 

In a notice letter dated in February 2014, the RO provided pre-adjudicatory notice to the appellant addressing the new and material evidence claims consistent with Kent.  The notice letter also provided notice regarding what information and evidence is needed to substantiate the claim of entitlement to recognition as a helpless child as well as what information and evidence must be submitted by the appellant, what evidence VA would obtain, and of what assistance the VA could provide the appellant in obtaining this evidence.  

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  In this case, VA has made reasonable attempts to obtain all identified private medical records and Social Security Administration records that are relevant to the question of whether the appellant is a "helpless child" for the purpose of receiving dependency and indemnity compensation.  In all cases where the appellant identified relevant evidence, but such evidence has not been associated with the claims file, VA has received a negative response from the records custodian indicating that such records no longer exist.  Therefore, the Board is satisfied that all relevant evidence pertinent to the claim on appeal has been obtained or reasonable attempts have been made to obtain such evidence.  The Board is also satisfied that any further attempts to retrieve any unobtained evidence would not result in procuring such evidence.  

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim. 

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Entitlement to Recognition as a Helpless Child - Analysis

In the current claim on appeal, the appellant seeks to reopen the claim of entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  In a February 1998 rating decision, the VA Regional Office (RO) in Houston, Texas, denied entitlement to recognition as a helpless child.  The RO indicated that the evidence of record did not establish that the appellant became permanently incapable of self-support prior to the age of 18.  In a March 1998 correspondence, the RO informed the appellant of the denial of the claim.  The appellant and the appellant's mother, the Veteran's surviving spouse, initiated an appeal by filing a Notice of Disagreement in April 1998.  The RO continued the denial of the claim in a February 1999 rating decision and a November 1999 Statement of the Case; however, the appellant did not perfect the appeal by filing a VA Form 9 (Substantive Appeal).  The February 1999 rating decision, therefore, became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In August 2001, the appellant sought to reopen the claim of entitlement to recognition as the helpless child of the Veteran.  In a February 2002 rating decision, the RO denied reopening of the appellant's claim on the basis that new and material evidence had not been received.  Specifically, the new evidence submitted was not relevant to establishing that the appellant became permanently incapable of self-support prior to the age of 18.  The appellant was notified of the decision in a February 2002 correspondence.  The appellant did not initiate an appeal as to the February 2002 rating decision; therefore, the February 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2011, the appellant sought to reopen the claim of entitlement to recognition as the helpless child of the Veteran.  In an October 2012 rating decision, the PMC denied reopening of the appellant's claim on the basis that new and material evidence had not been received.  Specifically, the new evidence submitted was not relevant to establishing that the appellant became permanently incapable of self-support prior to the age of 18.  The appellant was notified of the decision in an October 2012 correspondence.  In November 2012, the appellant submitted new evidence in support of the appeal in the form of internet documents regarding cerebral palsy.  In a January 2013 rating decision, the PMC denied reopening of the appellant's claim on the basis that the new evidence was not material to the appellant's claim.  The appellant did not initiate an appeal as to the January 2013 rating decision; therefore, the January 2013 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2014, the appellant sought to reopen the claim of entitlement to recognition as the helpless child of the Veteran.  Since the last final disallowance of the claim in January 2013, recent evidentiary submissions include a June 2013 private psychiatric examination report and the appellant's statements.  In review of the evidence received since the January 2013 last final disallowance, the Board finds the appellant's lay assertions are not new and material because they are cumulative and redundant of evidence previously of record.  The Board also finds that the medical records received are new, but are not material.  

In several statements in support of the appeal, the appellant contends that her medical and psychological conditions manifested at a young age and rendered her permanently incapable of self-support prior to the age of 18.  In an April 2014 statement, the appellant indicated that she was born with genetic birth defects that rendered her disabled.  While the appellant does not identify specific genetic birth defects, in additional correspondence the appellant identified cerebral palsy, scoliosis, and bipolar disorder as genetic conditions contributing to her disability.  In addition, the appellant contends that she suffers from chronic and/or terminal illnesses (macromastia, hypertension, irritable bowel syndrome) that also contribute to her disability.  The Board finds that these lay assertions are not new because the appellant's statements reiterate her previous contentions made in connection with her original claim and subsequent claims to reopen entitlement to recognition as a helpless child; therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material to the appellant's claim.  

The June 2013 private psychiatric examination report indicates that the appellant suffers from schizoaffective disorder, panic disorder, depression, hypertension, and scoliosis.  The private physician, however, does not provide any evidence or opinion as to whether the appellant was incapable of self-support prior to age 18.  Therefore, while this medical evidence is new, it is not material in that it does not relate to an unestablished fact necessary to substantiate the claim of entitlement to recognition as a helpless child.  

In an April 2014 statement, the appellant indicated that she "refuse[s] to submit any further evidence because [she has] already proven that [her] disability existed before the age of eighteen."  The Board has considered the appellant's contentions.  As discussed above, new and material evidence must be received to reopen a previously denied claim.  Since the last final disallowance, the appellant has not submitted any new and material evidence that tends to establish that she was rendered permanently incapable of self-support prior to age 18.  Accordingly, her claim cannot be reopened.  

For these reasons, the Board finds that new and material evidence has not been received sufficient to reopen a claim of entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, the appellant's claim of entitlement to recognition as the helpless child of the Veteran is not reopened.


	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen a claim of entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


